FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ESPERANZA RUVALCABA-                              No. 08-70298
SANDOVAL,
                                                  Agency No. A078-650-226
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Esperanza Ruvalcaba-Sandoval, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion, He v. Gonzales, 501 F.3d 1128, 1130-31 (9th Cir.

2007), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Ruvalcaba-Sandoval’s

motion to reopen as untimely where it was filed over one year after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and Ruvalcaba-Sandoval failed to establish

changed circumstances in Mexico to qualify for the regulatory exception to the

time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538

F.3d 988, 996 (9th Cir. 2008) (evidence must demonstrate prima facie eligibility

for relief in order to reopen proceedings based on changed circumstances).

      Ruvalcaba-Sandoval’s contentions that the BIA failed to apply the correct

legal standard and did not consider the facts are belied by the record.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-70298